

115 S1226 IS: Liability Insurance in Event of Spill Act
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1226IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Oil Pollution Act of 1990 to equalize liability and financial assurance requirements
			 for
			 onshore pipeline facilities that could discharge oil into the Great Lakes
			 system with such requirements for offshore pipelines, to authorize the
			 Secretary of Transportation to issue an emergency order directing pipeline
			 owners
			 to comply with existing pipeline operating agreements or acquire
			 sufficient resources to appropriately respond to possible oil spill
			 incidents, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Liability Insurance in Event of Spill Act or the LINES Act.
 2.DefinitionsSection 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701) is amended— (1)by redesignating paragraphs (9), (10), (11), (12) through (15), (16) through (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34) through (37), (38), (39), (40), (41), (42), (43), and (44) as paragraphs (10), (13), (14), (17) through (20), (22) through (30), (32), (33), (36), (35), (37), (39), (38), (40), (41), (43) through (46), (34), (9), (11), (12), (21), (31), and (42), respectively; and
 (2)by inserting after paragraph (14) (as redesignated) the following:  (15)Great Lakes pipelineThe term Great Lakes pipeline means any pipeline that crosses the navigable waters of the Great Lakes system.
 (16)Great Lakes systemThe term Great Lakes system means— (A)Lake Ontario, Lake Erie, Lake Huron (including Lake St. Clair), Lake Michigan, and Lake Superior, and the connecting channels (Saint Mary's River, Saint Clair River, Detroit River, Niagara River, and Saint Lawrence River to the Canadian border); and
 (B)any tributary of a lake or connecting channel described in subparagraph (A).. 3.Liability for Great Lakes pipelinesSection 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended—
 (1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (5)for a Great Lakes pipeline, the total of all removal costs plus $75,000,000..
 4.Financial responsibility requirement for Great Lakes pipelinesSection 1016(c) of the Oil Pollution Act of 1990 (33 U.S.C. 2716(c)) is amended— (1)in the subsection heading, by inserting and Great Lakes pipelines after facilities; and
 (2)by adding at the end the following:  (3)Great Lakes pipelinesA responsible party with respect to a Great Lakes pipeline shall establish and maintain evidence of financial responsibility in the same manner as described in paragraph (1).
					.
 5.Emergency order authoritySection 60117(o) of title 49, United States Code, is amended— (1)by amending paragraph (1) to read as follows:
				
 (1)In generalThe Secretary may issue an emergency order described in paragraph (3) to impose emergency restrictions, prohibitions, and safety measures on owners and operators of hazardous liquid pipeline facilities, without prior notice or an opportunity for a hearing, to the extent necessary to abate an imminent hazard described in subparagraph (A), comply with the conditions referred to in subparagraph (B), or acquire the necessary insurance or other resources needed to respond to an oil spill referred to in subparagraph (C) if the Secretary—
 (A)determines that an unsafe condition or practice, or a combination of unsafe conditions and practices, constitutes or is causing an imminent hazard;
 (B)discovers reliable evidence that the pipeline is violating conditions required for its operation that were previously agreed upon between the responsible party and a State, tribal, or local government; or
 (C)after consultation with the Administrator of the Environmental Protection Agency and the Commandant of the Coast Guard, determines that—
 (i)inadequate resources are available to respond to and clean up an oil spill during seasonal conditions or conditions expected or caused by an extreme weather event; or
 (ii)the responsible party cannot demonstrate, through any of the methods described in section 1016(e) of the Oil Pollution Act of 1990 (33 U.S.C. 2716(e)) that it has sufficient financial resources to satisfy the liability limits described in section 1004 of such Act (33 U.S.C. 2704) in the event of an oil spill incident.; and
 (2)in paragraph (3)— (A)in subparagraph (A)—
 (i)by inserting (i) before the violation; and (ii)by adding at the end the following:
						
 (ii)evidence that the pipeline is violating required operating conditions; or (iii)the reasons that responsible party’s existing resources are inadequate to remedy either of the situations described in paragraph (1)(C);; and
 (B)in subparagraph (E)— (i)by inserting (i) before how the order; and
 (ii)by striking and at the end and inserting the following:  (ii)what the responsible party shall be required to do to ensure that the pipeline complies with applicable operating conditions; or
 (iii)the resources that the responsible party shall be required to acquire to remedy either of the situations described in paragraph (1)(C); and.
					